DETAILED ACTION
	The receipt is acknowledged of applicants’ request for RCE filed 05/31/2022.

Claims 3-10 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoeflich et al. (US 2001/0053351) as evidenced by the article by Brenner et al. (Acetylcholinesterase inhibitors and cholinergic modulation in myasthenia gravis and neuroinflammation), and combined with the article by Jing et al. (GSK3β mediates the induced expression of synaptic acetylcholinesterase during apoptosis) and the article by Dominguez et al. “Evidence of irreversible inhibition of glycogen synthase kinase-3β by tideglusib). All the references are provided by IDS filed 06/26/2020, except for Brenner reference is currently provided.

Applicant Claims 
Claim 3 is directed to a  method for treating a neuromuscular junction-related disease in a human subject, the method comprising administering to the subject a therapeutically effective amount of an inhibitor of glycogen synthase kinase 3 (GSK3), wherein said neuromuscular junction-related disease is a myasthenic syndrome and the inhibitor of GSK3 is tideglusib.

Claim 4 is directed to a method for treating a neuromuscular junction-related disease in a human subject, the method comprising administering to the subject a therapeutically effective amount of an inhibitor of glycogen synthase kinase 3 (GSK3), wherein said neuromuscular junction-related disease is selected from the group consisting of myasthenia gravis, Lambert-Eaton syndrome, Miller Fischer syndrome, congenital myasthenic syndrome, botulism, and organophosphate poisoning, and the inhibitor of GSK3 is tideglusib.  

Claim 7 is directed to a method for rescuing neuromuscular junction (NMJ) defects in a human subject affected with an NMJ-related disease, the method comprising administering to the subject a therapeutically effective amount of an inhibitor of glycogen synthase kinase 3 (GSK3), wherein said NMJ-related disease is a myasthenic syndrome and the inhibitor of GSK3 is tideglusib.

Claim 8 is directed to a method for rescuing neuromuscular junction (NMJ) defects in a human subject affected with an NMJ-related disease, the method comprising administering to the subject a therapeutically effective amount of an inhibitor of glycogen synthase kinase 3 (GSK3), wherein said neuromuscular junction-related disease is selected from the group consisting of myasthenia gravis, Lambert-Eaton syndrome, Miller Fischer syndrome, congenital myasthenic syndrome, botulism, and organophosphate poisoning, and the inhibitor of GSK3 is tideglusib.


The term “rescuing” claimed by claims 7-10 is interpreted as “treating” because applicants disclosed by Figure 8A-8L and paragraphs [0052], [0112] that “the treatment rescues the NMJ defects”, i.e. inherently, treating NMJ rescues the NMJ defects.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hoeflich teaches administration of GSK3 inhibitors reduces GSK3 activity associated with inflammatory disorders such as myasthenia gravis (¶ 0062). While the reference teaches myasthenia gravis as inflammatory disorder, it is also neuromuscular junction (NMJ) disorder. Myasthenia gravis is neuromuscular junction disorder as evidenced by Brenner that teaches myasthenia gravis is a neuromuscular junction(NMJ) disorder that caused by increased acetylcholinesterase at NMJ and can be inhibited by acetylcholinesterase inhibitors (AChEI). Brenner further teaches presence neuroinflammation in myasthenia gravis. Treatment with cholinesterase inhibitors is due to anti-inflammatory effect of AChEI and inhibition of AChE (see the entire document).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hoeflich, evidenced by Brenner, teaches myasthenia gravis is NMJ disorder that can be treated using GSK3 inhibitors, the references however do not explicitly teach tideglusib as GSK3 inhibitor as instantly claimed by claims 3, 4, 7 and 8.
	Jing teaches besides its role in terminating acetylcholine-mediated neuro-transmission, acetylcholinesterase (AChE) is found to be expressed and participate in the process of apoptosis in various cell types. Jing teaches glycogen synthase kinase-3b (GSK3β) mediates induced AChE-S expression during apoptosis. Therefore, inhibitors of GSK3β can up-regulate AChE activities (abstract). By inhibiting GSK3β, AChE activities are blocked. AChE is the target of drugs designed to treat myasthenia gravis (page 4, right column; page 9, left column, and right column). Therefore, inhibiting GSK3 would inhibit AChE, and expected to treat myasthenia, as evidenced by Brenner. 
Dominguez teaches inhibition of GSK3 activity by tideglusib is irreversible that may extend the duration of pharmacological effect caused by the drug in a way that can be exploited to maximize its therapeutic potential (see the entire document, and abstract and conclusion in particular).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to administer GSK3 inhibitors to reduce GSK3 activity associated with inflammatory disorders such as myasthenia gravis that is also NMJ disorder as taught by Hoeflich evidenced by Brenner, and confidently use GSK3 inhibitor to treat myasthenia gravis as taught by Jing because Jing teaches GSK3 inhibitor also block AChE, i.e. inhibits AChE, and inhibition of AChE treats myasthenia gravis as evidenced by Brenner, therefore it is expected to treat myasthenia gravis by GSK3 inhibitors. 
Furthermore, one would have motivated to use tideglusib taught by Dominguez as GSK3 inhibitor to treat myasthenia gravis because Dominguez teaches that tideglusib is irreversible GSK3 inhibitor that may extend the duration of pharmacological effect caused by the drug in a way that can be exploited to maximize its therapeutic potential. One would reasonably expect successfully and irreversibly treat myasthenia gravis using tideglusib.
Regarding claims 3, 4, 7, 8 that the neuromuscular disease is myasthenic syndrome, and regarding myasthenia gravis claimed by claims 4, 5, 8 and 9, all taught by taught by Hoeflich, Brenner and Jing.
Regarding congenital myasthenic syndrome claimed by claims 4, 6, 8 and 10, it is expected that inhibition of acetylcholinesterase by GSK3 inhibitors would treat myasthenia gravis regardless of the onset of the disorder, congenital or acquired, based on its involved mechanism, absent evidence to the contrary.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

 Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicants argue that Hoeflich only teaches reversible GSK3 inhibitors while Dominguez teaches irreversible GSK3 inhibitors. Additionally, Dominguez only teaches using tideglusib to treat Alzheimer disease and progressive supranuclear palsy, but not myasthenic syndromes as claimed. A skilled artisan would not have been motivated to combine Hoeflich and Dominguez.

In response to this argument, it is argued that one have ordinary skill in the art would have replaced reversible GSK3 inhibitors taught by Hoeflich with irreversible GSK3 inhibitors taught by Dominguez for the benefit taught by Dominguez that irreversible GSK3 inhibitor extends the duration of pharmacological effect caused by the drug in a way that can be exploited to maximize its therapeutic potential. Even if Dominguez teaches GSK3 inhibitors for treating Alzheimer, other cited references teaches that GSK3 inhibitors also block AChE, and block or inhibition of AChE is target for treating myasthenic syndrome and myasthenia gravis. It is obvious to replace reversible inhibitor with irreversible inhibitor to obtain extended duration of action as taught by the cited references. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. "In United States v. Adams,... [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." USPQ2d at 1395. 
Court further stated that: 
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396."
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396."    

Applicants argue that in the recent Federal Circuit decision of In re Stepan Company (No. 2016-1811 (Fed. Cir. Aug. 25, 2017)), the Court states that an obviousness determination requires that “a skilled artisan would have been motivated to combine the teachings of the prior art”. The Examiner failed to explain whether there would have been a motivation to combine the references. 

In response to this argument, it is argued that all the elements of the claimed method are taught by combination of the cited references. Unlike applicant’s assertion, motivation to combine the references exists, even if motivation is different from what applicants had done. Reasonable expectation to achieve the present invention has been presented. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that the Examiner’s conclusion of obviousness is based on impermissible hindsight. MPEP §2142 requires that legal conclusion must be reached on the basis of the facts gleaned from the cited references. Further, in Millennium Pharmaceuticals, Inc. v. Sandoz Inc. et al., 2017 WL 3013204 (Fed. Cir. July 17, 2017), the court opines that “[i]n this case, the reliance on inherency amounted to hindsight by following the inventor's path instead of the path that a person of ordinary skill in the art would have followed based on the prior art.” The court suggests that obviousness requires the art to provide a reason for taking the particular experimental route leading to the claimed invention. Specifically, there was no teaching or suggestion in the art regarding the claimed invention. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In construing the rejection, the examiner relied on what is taught by the art to one having ordinary skill in the art before the effective filing date of the present invention, and not relying on applicant’s disclosure. Further, motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./